ICJ_144_ObligationProsecuteExtradite_BEL_SEN_2012-07-20_JUD_01_ME_07_FR.txt.                                                                                                    584




                            DÉCLARATION DE Mme LA JUGE DONOGHUE

                 [Traduction]

                    D’accord avec la Cour pour considérer que l’article 7, paragraphe 1, énonce une
                 obligation d’engager des poursuites et non une obligation d’extrader — Extradition
                 libérant un Etat partie de l’obligation d’engager des poursuites — Nul besoin pour
                 la Cour de décider si la qualité pour agir de la Belgique relève de l’article 5,
                 paragraphe 1, les obligations découlant de l’article 6, paragraphe 2 et de l’article 7,
                 paragraphe 1, étant erga omnes partes — Fait que les conclusions relatives aux
                 obligations de fond découlant de la convention sont formulées à propos de la
                 question de la recevabilité plutôt que par rapport au fond n’allant pas de soi —
                 Portée temporelle de l’obligation d’engager des poursuites n’étant pas étendue à
                 des infractions qui auraient été commises avant l’entrée en vigueur de la
                 convention — Sénégal n’étant pas empêché d’exercer une action pénale à l’encontre
                 d’infractions préalables — Analyse de la Cour n’étant pas limitée par les positions
                 des Parties.

                   1. J’adhère à l’arrêt rendu par la Cour ce jour et formule la présente
                 déclaration afin de préciser davantage le sens et l’effet de l’article 6, para-
                 graphe 2, et de l’article 7, paragraphe 1, de la convention des Nations Unies
                 contre la torture et autres peines ou traitements cruels, inhumains ou
                 dégradants du 10 décembre 1984 (ci-après dénommée la « convention »),
                 qui joue un rôle si important dans le raisonnement de la Cour.

                    2. Pris conjointement, les articles 4 à 7 de la convention représentent
                 un puissant moyen d’action contre l’impunité. Les articles 4 et 5 énoncent
                 les conditions devant être satisfaites pour que les Etats parties engagent
                 des poursuites contre les auteurs présumés en les obligeant à faire de la
                 torture une infraction au regard de leur droit pénal et à établir leur com-
                 pétence à l’égard des actes de torture dans des contextes précis. Aux fins
                 de la présente affaire, il est particulièrement important que les disposi-
                 tions de l’article 5, paragraphe 2, obligent un Etat partie à établir sa com-
                 pétence à l’égard d’un auteur présumé découvert sur son territoire, même
                 si les actes de torture allégués se sont produits en dehors de ce territoire et
                 si ni l’auteur présumé ni les victimes ne sont ses ressortissants. Mais les
                 Etats parties ne sont pas seulement tenus de créer les conditions qui leur
                 permettront d’engager des poursuites à l’encontre des auteurs présumés
                 d’actes de torture. Conformément aux articles 6 et 7, ils sont aussi tenus
                 de prendre une série de mesures précises et interdépendantes s’ils trouvent
                 un auteur présumé sur leur territoire, notamment le mettre en détention,
                 procéder immédiatement à une enquête et engager des poursuites s’ils
                 n’extradent pas l’intéressé. La question de savoir si le Sénégal a satisfait à
                 ces obligations, en particulier celles énoncées à l’article 6, paragraphe 2, et
                 à l’article 7, paragraphe 1, est au cœur de la présente affaire.

                                                                                                   166




6 CIJ1033.indb 329                                                                                         28/11/13 12:50

                      obligation de poursuivre ou d’extrader (décl. donoghue) 585

                    3. Les obligations incombant à l’Etat sur le territoire duquel un auteur
                 présumé est découvert — en particulier l’obligation énoncée à l’article 7,
                 paragraphe 1 — sont souvent résumées par la formule « extrader ou pour-
                 suivre » ou « aut dedere aut judicare ». Cette formule est trompeuse car elle
                 laisse entendre une obligation d’extrader. Je pense, comme la Cour, que
                 cette interprétation de l’article 7, paragraphe 1, n’est pas la bonne et que
                 l’obligation qui y est énoncée est celle de poursuivre.
                    4. Aux termes de l’article 7, paragraphe 1 :
                        « L’Etat partie sur le territoire sous la juridiction duquel l’auteur
                     présumé d’une infraction visée à l’article 4 est découvert, s’il n’ex-
                     trade pas ce dernier, soumet l’affaire, dans les cas visés à l’article 5, à
                     ses autorités compétentes pour l’exercice de l’action pénale. »

                 Il ressort clairement du seul texte que l’exercice de l’action pénale et l’ex-
                 tradition ne sont pas sur le même plan. En vertu de cette disposition, un
                 Etat partie est tenu de « soumettre l’affaire … à ses autorités compétentes
                 pour l’exercice de l’action pénale ». L’extradition libère l’Etat partie de
                 cette obligation. L’option de l’extradition au lieu de l’exercice de l’action
                 pénale est un élément important des dispositions de lutte contre l’impu-
                 nité énoncées dans la convention ; dans bien des cas, l’extradition pourrait
                 être le moyen le plus efficace de traduire un auteur présumé en justice.
                 Elle n’est cependant rendue obligatoire ni par cette disposition, ni par
                 toute autre disposition de la convention.
                    5. En l’espèce, les Parties ont accordé une attention considérable aux
                 demandes d’extradition de la Belgique et au fait que, à ce jour, le Sénégal
                 n’a pas extradé M. Habré. Il convient toutefois de souligner que la Cour
                 ne parvient à aucune conclusion relativement à ces demandes.
                    6. L’obligation contenue à l’article 7, paragraphe 1, étant de soumettre
                 l’affaire aux autorités compétentes pour l’exercice de l’action pénale, il
                 importe d’examiner ce qui l’entraîne. Aux termes de l’article 7, para-
                 graphe 1, l’Etat sur le territoire sous la juridiction duquel l’auteur pré-
                 sumé est découvert, « s’il n’extrade pas ce dernier », soumet l’affaire à ses
                 autorités compétentes pour l’exercice de l’action pénale. Cela signifie-t-il
                 que cette obligation est subordonnée à l’existence d’une demande d’extra-
                 dition ? Je le répète, le fait que les Parties ont accordé beaucoup d’atten-
                 tion aux demandes d’extradition de la Belgique pourrait donner à penser
                 que l’obligation du Sénégal d’engager des poursuites à l’encontre de
                 M. Habré résulte de ce que ce dernier n’a pas été extradé, mais, comme la
                 Cour, ce n’est pas la conclusion à laquelle je parviens. Bien au contraire,
                 j’adhère à la conclusion de la Cour selon laquelle l’obligation d’engager
                 des poursuites est indépendante d’une demande d’extradition.
                    7. Les obligations contenues dans les articles 6 et 7, qui sont étroite-
                 ment liées, découlent de la présence de l’auteur présumé sur le territoire
                 de l’Etat partie. En vertu de l’article 6, lorsqu’un Etat partie découvre un
                 auteur présumé sur son territoire, il est tenu de le placer en détention, de
                 procéder immédiatement à une enquête préliminaire pour établir les faits

                                                                                            167




6 CIJ1033.indb 331                                                                                 28/11/13 12:50

                      obligation de poursuivre ou d’extrader (décl. donoghue) 586

                 et d’aviser les autres Etats parties auxquelles les dispositions de la conven-
                 tion donneraient le droit d’exercer leur compétence. Il y a lieu de noter
                 que l’obligation de placer l’auteur présumé en détention ne vaut que
                 « pendant le délai nécessaire à l’engagement de poursuites pénales ou
                 d’une procédure d’extradition » (art. 6, par. 1 ; les italiques sont de moi).
                 Il est donc clair que les obligations énoncées à l’article 6 existent avant le
                 début de toute procédure d’extradition. Si l’article 7 prévoyait l’exercice
                 de l’action pénale après la demande d’extradition, la mise en détention de
                 l’intéressé et la conduite d’une enquête préliminaire en l’absence d’une
                 telle demande seraient vides de sens.
                    8. La conclusion de la Cour selon laquelle les obligations découlant
                 des articles 6 et 7 sont indépendantes d’une demande d’extradition joue
                 un rôle important dans l’analyse que celle-ci fait de la qualité pour agir de
                 la Belgique. Les obligations du Sénégal au titre des articles 6 et 7 résultent
                 non pas des demandes d’extradition de la Belgique, mais de la présence
                 au Sénégal d’un individu présumé responsable d’actes de torture. La Cour
                 n’a donc nul besoin de décider si la qualité pour agir de la Belgique relève
                 de l’article 5, paragraphe 1, de la convention (qui prévoit qu’un Etat peut
                 établir sa compétence « quand la victime est un ressortissant dudit Etat »).
                 C’est la raison pour laquelle, en examinant la question de la qualité pour
                 agir, la Cour n’a pas à se préoccuper du fait que, dans la procédure
                 sous-tendant les demandes d’extradition de la Belgique, aucun des plai-
                 gnants ne possédait la nationalité belge au moment de la commission des
                 infractions présumées.
                    9. La Cour formule un certain nombre d’observations importantes en
                 parvenant à la conclusion que la Belgique a qualité pour invoquer la res-
                 ponsabilité du Sénégal. Après avoir établi que l’obligation de poursuivre
                 résulte de la présence de l’auteur présumé (et ne dépend donc pas d’une
                 demande d’extradition), la Cour se penche sur la question de savoir
                 envers qui cette obligation existe. Comme elle, je pense que le Sénégal a
                 l’obligation envers tous les Etats parties de conduire une enquête prélimi-
                 naire et d’engager des poursuites pénales contre M. Habré. Il est impor-
                 tant, là aussi, d’avoir à l’esprit l’ensemble des obligations énoncées dans
                 les articles 4 à 7 de la convention.
                    10. Les articles 4 et 5 imposent incontestablement aux Etats parties le
                 devoir de mettre en place la législation nécessaire. Ce devoir doit corres-
                 pondre à un droit de la part de certains ou de tous les autres Etats parties,
                 ce qui est inhérent aux relations conventionnelles. Le respect par un Etat
                 partie de ce devoir de légiférer ayant des conséquences pour tous les
                 autres Etats parties, on voit mal pourquoi il serait tenu de s’en acquitter
                 envers certains seulement. En outre, en vertu de l’article 6, un Etat partie
                 a le devoir de placer la personne présumée responsable d’actes de torture
                 en détention et de procéder immédiatement à une enquête préliminaire
                 dans tous les cas où cette personne se trouve sur son territoire, quel que
                 soit le lieu où l’infraction aurait été commise, ou la nationalité de la vic-
                 time ou de l’auteur présumé. Je le répète, une violation de ces obligations
                 a des conséquences pour tous les Etats parties. Pour chacune de ces dis-

                                                                                           168




6 CIJ1033.indb 333                                                                                28/11/13 12:50

                      obligation de poursuivre ou d’extrader (décl. donoghue) 587

                 positions, on peut donc dire que l’Etat sur le territoire duquel l’auteur de
                 l’infraction est découvert a des devoirs qui correspondent à des droits de
                 tous les autres Etats parties.
                    11. Si l’on considère le texte de l’article 7, paragraphe 1, indépendam-
                 ment des obligations énoncées aux articles 4, 5 et 6, il serait possible de
                 faire valoir que l’obligation contenue à l’article 7, paragraphe 1, est due
                 non pas à tous les Etats parties mais seulement à certains d’entre eux. En
                 particulier, l’article 7, paragraphe 1, stipule que des poursuites doivent
                 être engagées « dans les cas visés à l’article 5 ». On pourrait en déduire que
                 l’obligation d’engager des poursuites n’est due qu’aux Etats visés par l’ar-
                 ticle 5 : l’Etat sur le territoire duquel l’infraction aurait été commise ;
                 l’Etat dont l’auteur présumé est ressortissant et l’Etat dont la victime est
                 ressortissante (si cet Etat exerce sa compétence sur la base de la nationa-
                 lité d’une victime). Cette approche plus restrictive réduirait considérable-
                 ment l’efficacité des obligations connexes énoncées aux articles 4 à 7 de la
                 convention. Il en résulterait, par exemple, que l’Etat où se trouve l’auteur
                 présumé n’a d’obligations envers aucun autre Etat dans le cas où les actes
                 de torture présumés se sont produits sur son territoire et où la victime et
                 l’auteur présumé sont ses ressortissants. L’Etat sur le territoire duquel se
                 trouve l’auteur présumé serait libre de lui accorder l’impunité. Le pro-
                 blème serait le même si l’auteur présumé s’enfuyait dans un autre Etat.
                 L’Etat sur le territoire duquel l’infraction aurait été commise (qui, dans
                 cet exemple, est aussi celui dont l’auteur présumé et la victime sont ressor-
                 tissants) pourrait décider de ne pas invoquer la responsabilité de l’Etat
                 sur le territoire duquel se trouve l’auteur présumé. Si ce dernier n’a pas
                 d’obligation envers un autre Etat partie, l’auteur présumé bénéficiera pré-
                 cisément du type de refuge que la convention vise à supprimer. Ces situa-
                 tions sont hypothétiques, mais elles ne sont pas irréalistes. Elles montrent
                 que les obligations en cause pourraient être entièrement vides de sens si
                 elles ne sont pas erga omnes partes.
                    12. Pour ces raisons, je considère que les obligations imposées par l’ar-
                 ticle 6, paragraphe 2 et l’article 7, paragraphe 1, de la convention sont des
                 obligations erga omnes partes, ce qui n’est peut-être pas le cas de toutes
                 les dispositions de cet instrument. De plus, une disposition « extrader ou
                 poursuivre » dans un autre instrument créerait une obligation envers un
                 Etat particulier si, en fait, celui-ci demandait l’extradition.
                    13. Ayant établi que les obligations énoncées à l’article 6, paragraphe 2,
                 et à l’article 7, paragraphe 1, sont dues à tous les Etats parties, la Cour
                 conclut que la Belgique a qualité pour invoquer la responsabilité du Séné-
                 gal pour ce qui est de la violation alléguée de ses obligations. La Cour
                 intègre en une même étape son interprétation des règles primaires énon-
                 cées dans la convention, leur caractère erga omnes et les règles secondaires
                 de la responsabilité des Etats (à savoir que la Belgique peut invoquer la
                 responsabilité du Sénégal). A tous égards, l’analyse de la Cour est centrée
                 sur le droit matériel.
                    14. Ces questions de droit matériel pourraient fort bien avoir été exa-
                 minées dans le cadre de l’analyse au fond. Dans l’arrêt, toutefois, la Cour

                                                                                           169




6 CIJ1033.indb 335                                                                                28/11/13 12:50

                       obligation de poursuivre ou d’extrader (décl. donoghue) 588

                 leur donne pour cadre la question de la qualité pour agir qu’elle traite
                 ensuite comme un aspect de la recevabilité. Comme elle l’a indiqué précé-
                 demment,
                      « normalement, une exception à la recevabilité consiste à affirmer
                      que, quand bien même la Cour serait compétente et les faits exposés
                      par l’Etat demandeur seraient tenus pour exacts, il n’en existe pas
                      moins des raisons pour lesquelles il n’y a pas lieu pour la Cour de
                      statuer au fond » (Plates-formes pétrolières (République islamique
                      d’Iran c. Etats-Unis d’Amérique), arrêt, C.I.J. Recueil 2003, p. 177,
                      par. 29).
                 On peut citer, entre autres, la constatation « qu’il n’a pas été satisfait aux
                 règles régissant la nationalité des réclamations, que les voies de recours
                 internes n’ont pas été épuisées, que les parties sont convenues de recourir
                 à un autre mode de règlement pacifique des différends, ou que la demande
                 est sans objet » (Application de la convention pour la prévention et la répres-
                 sion du crime de génocide (Croatie c. Serbie), exceptions préliminaires,
                 arrêt, C.I.J. Recueil 2008, p. 456, par. 120).
                    15. Il ne va pas de soi que le contenu de certaines obligations imposées
                 par la convention ou la question de savoir à quels Etats parties ces obli-
                 gations sont dues entrent dans cette catégorie d’obstacles à l’exercice de la
                 compétence de la Cour. La décision de la Cour d’examiner ces questions
                 au titre de la recevabilité n’a pas d’effet pratique dans la présente affaire,
                 dans laquelle compétence, recevabilité et fond ont été examinés au même
                 stade de la procédure. Il sera peut-être nécessaire d’analyser plus avant et
                 de mieux cerner la question à l’avenir en cas de requête fondée sur des
                 obligations erga omnes partes.
                    16. Pour ce qui est de la question de la qualité pour agir, j’ai également
                 réfléchi au fait que la clause compromissoire de la convention permet aux
                 Etats de se soustraire à la compétence de la Cour (voir art. 30, par. 2.). Il
                 a été observé que la souplesse de ce mécanisme de règlement des diffé-
                 rends affaiblit la conclusion selon laquelle les obligations d’un Etat de
                 procéder immédiatement à une enquête préliminaire et d’engager des
                 poursuites pénales sont des obligations erga omnes partes. Ce raisonne-
                 ment vaudrait pour bien des instruments relatifs aux droits de l’homme
                 qui autorisent une certaine souplesse dans les mécanismes de règlement
                 des différends. Je ne suis pas convaincue que ce type de dispositions
                 nuisent au caractère erga omnes partes d’obligations particulières.
                    17. Lorsque la Cour a conclu que le caractère erga omnes d’une norme
                 ne pouvait pas en lui-même être la base de sa compétence, elle a fait obser-
                 ver que « l’opposabilité erga omnes d’une norme et la règle du consentement
                 à la juridiction [étaient] deux choses différentes » (Timor oriental (Portugal
                 c. Australie), arrêt, C.I.J. Recueil 1995, p. 102, par. 29 ; voir aussi Activités
                 armées sur le territoire du Congo (nouvelle requête : 2002) (République
                 démocratique du Congo c. Rwanda), compétence et recevabilité, arrêt,
                 C.I.J. Recueil 2006, p. 32, par. 64). Le caractère erga omnes partes des dis-
                 positions de la convention contre la torture définit les devoirs de tous les

                                                                                              170




6 CIJ1033.indb 337                                                                                   28/11/13 12:50

                      obligation de poursuivre ou d’extrader (décl. donoghue) 589

                 Etats parties, en tant que question de droit matériel. Tous les Etats parties
                 ont une obligation de s’acquitter de ces devoirs de bonne foi, indépendam-
                 ment du mécanisme de règlement des différends associé à l’instrument en
                 question. Je ne vois donc pas comment la souplesse des mécanismes de
                 règlement des différends pourrait altérer quant au fond les obligations
                 conventionnelles d’un Etat. Il s’agit, là encore, de « deux choses diffé-
                 rentes ». Que la Cour ait choisi d’analyser les droits substantiels de la Bel-
                 gique comme une question de recevabilité ne modifie pas cette conclusion.
                    18. Je voudrais formuler une dernière observation en ce qui concerne
                 l’interprétation de l’article 7 paragraphe 1, relatif à la portée temporelle
                 de l’obligation d’engager des poursuites. Je pense, comme la Cour, que
                 l’obligation du Sénégal de soumettre l’affaire de M. Habré à ses autorités
                 compétentes pour l’exercice de l’action pénale ne s’étend pas aux infrac-
                 tions qui se seraient produites avant l’entrée en vigueur de la convention.
                 Comme la Cour le fait observer, les conventions ne sont pas interprétées
                 comme liant les parties pour des faits commis préalablement à leur entrée
                 en vigueur à moins qu’une intention différente ne soit établie. Cette pré-
                 somption revêt une importance particulière dans le cas des dispositions
                 conventionnelles qui imposent des obligations dans le domaine du droit
                 pénal. L’obligation de poursuivre ne peut être interprétée comme s’appli-
                 quant à des actes qui auraient été commis avant l’entrée en vigueur de la
                 convention que si celle-ci exige aussi de l’Etat partie qu’il érige la torture
                 en infraction pénale rétroactivement (art. 4) et qu’il établisse sa compé-
                 tence rétroactivement (art. 5). Rien dans la convention ni, à ma connais-
                 sance, dans les travaux préparatoires n’indique pareille intention.
                    19. Il existe cependant une distinction importante entre la conclusion
                 selon laquelle le Sénégal n’est pas tenu par la convention d’engager des
                 poursuites pour des infractions qui auraient été commises avant l’entrée
                 en vigueur de celle-ci et la question de savoir s’il a latitude pour le faire.
                 Comme la Cour le relève, rien dans la convention n’empêche le Sénégal
                 d’engager des poursuites pour des infractions commises avant l’entrée en
                 vigueur de la convention. Si l’on se réfère à d’autres instruments, l’ar-
                 ticle 15 du Pacte international relatif aux droits civils et politiques de 1966
                 énonce une interdiction générale des lois pénales rétroactives, qui existe
                 également dans bien des systèmes juridiques nationaux. Le pacte prévoit
                 cependant des exceptions dans le cas d’infractions qui avaient été précé-
                 demment qualifiées de crimes. Un Etat pourrait donc décider de pour-
                 suivre un auteur présumé pour des actes de torture commis avant l’entrée
                 en vigueur d’une loi donnée parce qu’il considère que le comportement en
                 cause était passible de sanctions pénales même avant l’adoption de cette
                 loi. Mais la perspective de la licéité d’une telle application rétroactive de
                 la loi ne signifie pas que la convention oblige un Etat partie à mettre en
                 œuvre des lois pénales rétroactives. Comme la Cour, je pense que la
                 convention ne peut être interprétée comme imposant sub silentio une obli-
                 gation d’adopter des lois pénales rétroactives.
                    20. Je relève aussi que la conclusion de la Cour concernant la portée
                 temporelle de l’article 7, paragraphe 1, ne libère pas le Sénégal de l’obli-

                                                                                            171




6 CIJ1033.indb 339                                                                                 28/11/13 12:50

                      obligation de poursuivre ou d’extrader (décl. donoghue) 590

                 gation de poursuivre M. Habré, car certaines des allégations dont ce der-
                 nier fait l’objet portent sur nombre d’infractions graves qui auraient été
                 commises après le 26 juin 1987, comme le font clairement apparaître les
                 plaintes déposées devant des juridictions sénégalaises et belges.
                    21. Le dispositif de l’arrêt rendu ce jour ne lie que les Parties. Néan-
                 moins, l’interprétation que la Cour donne d’un instrument multilatéral
                 (ou de droit international coutumier) peut avoir des incidences pour
                 d’autres Etats. La portée considérable des questions juridiques posées par
                 cette affaire ressort du nombre de questions posées par les membres de la
                 Cour pendant la procédure orale. Aussi celle-ci serait-elle mal avisée de se
                 limiter aux conclusions juridiques formulées par les deux Etats qui se
                 trouvaient être parties à l’affaire. Dans l’affaire relative aux Immunités
                 juridictionnelles de l’Etat (Allemagne c. Italie ; Grèce (intervenant)) (arrêt,
                 C.I.J. Recueil 2012 (I), p. 99), par exemple, deux Etats d’une même
                 région ayant une tradition juridique commune se sont entendus sur bien
                 des aspects du droit régissant l’immunité d’un Etat étranger. Mais, parce
                 que ses conclusions avaient des incidences pour d’autres Etats, la Cour a
                 procédé à sa propre analyse du droit international coutumier. En inter-
                 prétant la convention contre la torture, la Cour, cette fois aussi, a eu la
                 sagesse de ne pas se limiter aux positions avancées par les Parties.

                                                               (Signé) Joan E. Donoghue.




                                                                                            172




6 CIJ1033.indb 341                                                                                 28/11/13 12:50

